  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

       MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


EDWARD BRAGGS, et al.,                )
                                      )
      Plaintiffs,                     )
                                      )           CIVIL ACTION NO.
      v.                              )             2:14cv601-MHT
                                      )                  (WO)
JEFFERSON S. DUNN, in his             )
official capacity as                  )
Commissioner of                       )
the Alabama Department of             )
Corrections, et al.,                  )
                                      )
      Defendants.                     )

           PHASE 2A SUPPLEMENTAL LIABILITY OPINION AND
           ORDER ON PERIODIC MENTAL-HEALTH EVALUATIONS
                   OF PRISONERS IN SEGREGATION

      On    June   27,    2017,     the   court    issued   a   liability

opinion in which it found that the Alabama Department

of Corrections (ADOC)’s provision of mental-health care

to prisoners violates the Eighth Amendment to the U.S.

Constitution.         That opinion noted “substantial evidence

...   that     ADOC      is   not   conducting      adequate    periodic

mental-health assessments of prisoners in segregation.”

Braggs v. Dunn, 257 F. Supp. 3d 1171, 1249 (M.D. Ala.

2017) (Thompson, J.).             The court, “out of an abundance
of caution and exercising its discretion,” reserved its

judgment and left the Eighth Amendment finding open as

to this discrete issue in order to “solicit more input
                           1
from the parties.”             Id.     After further briefing and

oral argument, the court now finds, based on a full

reexamination of the record from the liability trial,

that   ADOC   has    not   been       conducting   adequate      periodic

mental-health evaluations of prisoners in segregation,

and    that   this   failure         has   contributed    to    the   ADOC

defendants' violation of the Eighth Amendment discussed

in    the   main   liability      opinion     as   to   prisoners     with

serious mental-health needs in segregation.2                   See id.



    1. Because the court reserved this issue at the
time of entering its liability opinion on June 27,
2017, and because the parties declined to submit
additional evidence into the record, it now decides the
issue based on the record that existed at the time of
the liability opinion.

    2. Defendants argued that a separate liability
opinion on this issue would be unnecessary because of
the court’s plan to hold a remedial trial on
segregation.    See Defs.’ Response to Pls.’ Proposed
Opinion (doc. no. 1549) at 3.     The court disagrees.
Identifying the full scope of the liability finding,
including   the   discrete issue   analyzed  here,  is
necessary in order to determine the scope and elements

                                      2
                      I. LEGAL STANDARD

    In its June 2017 opinion, the court discussed the

applicable Eighth Amendment law at great length, both

in the legal standard section and within the findings

and facts and conclusions of law.         In the interest of

brevity, the court refers the reader to that earlier

opinion.




         II. FINDINGS OF FACT AND CONCLUSIONS OF LAW

    Before turning to the evidence in the record that

goes directly to the narrow issue presented, the court

pauses     to   summarize   those   findings   of   fact   and

conclusions of law from the liability opinion that are

most relevant to the decision today.           However, this

opinion is intended to be read in the context of the

earlier liability opinion.


of the necessary remedy. Moreover, to the extent that
defendants complain of the possibility of “stale
evidence,” this claim is unavailing given that the
parties both declined the opportunity to present
additional evidence on this issue.

                               3
                   A. Serious Mental-Health Needs

    To     prove      an     Eighth      Amendment        claim   based        on

inadequate     mental-health          care,       plaintiffs      must    show

that they have serious mental-health care needs.                                A

serious    need      is    “one   that     has    been    diagnosed      by     a

physician     as     mandating     treatment        or    one   that     is    so

obvious that even a lay person would easily recognize

the necessity for a doctor’s attention.”                          Farrow v.

West, 320 F.3d 1235, 1243 (11th Cir. 2003).                            As this

court previously found, “It is clear that a number of

prisoners in ADOC’s custody have serious mental-health

needs, and the issue is undisputed.”                       Braggs, 257 F.

Supp.    3d   at     1190.        Because        ADOC’s    contractor         for

mental-health care places on the mental-health caseload

only those prisoners who have been diagnosed with a

condition that requires treatment, all prisoners on the

caseload      meet    the     legal       requirement       for   having       a




                                      4
serious mental-health need.                    See Farrow, 320 F.3d at

1243.3

      The court found that ADOC systemically “fails to

identify and classify appropriately those with mental

illnesses,”        and        that        the      effects         of        this

under-identification           “cascade[]        through     the    system.”

Braggs,     257        F.     Supp.       3d     at    1201.             ADOC’s

under-identification           of     prisoners        results          in     an

artificial, abnormally low number of ADOC prisoners on

the mental-health caseload.               Id. at 1201.         Accordingly,

the      total     number       of        prisoners        with         serious

mental-health needs in ADOC’s custody includes both all

individuals       on    the    caseload          and   those      additional

individuals with serious mental-health needs who ADOC

has failed to identify.




    3. As in the prior liability opinion, when the
court refers to ‘mentally ill prisoners’ in this
opinion, it is referring to only those with serious
mental-health needs. See Braggs, 257 F. Supp. 3d at
1190.

                                      5
          B. Serious Harm and Substantial Risks of
          Serious Harm Posed by Inadequate Periodic
           Mental-Health Evaluations in Segregation

     In    addition    to    showing       a   serious       mental-health

need,     plaintiffs    must    establish        that    they    have    been

subjected to either serious harm, or a substantial risk

of   serious   harm--the       second     part    of    the     ‘objective’

test under Eighth Amendment jurisprudence--as a result

of   inadequate   mental-health           care.        Put    another    way,

plaintiffs must show that their serious mental-health

need, “if left unattended, ‘poses a substantial risk of

serious harm.’”        Farrow, 320 F.3d at 1243 n.13 (quoting

Farmer v. Brennan, 511 U.S. 825, 834 (1970)).

     Defendants may be held liable for “incarcerating

prisoners under conditions posing a substantial risk of

serious harm.”     Farmer, 511 U.S. at 834.

     Plaintiffs may bring an Eighth Amendment challenge

to   a    condition     to     prevent     serious       harm    which     is

substantially     likely        to       occur    in     the     future--a

substantial risk of serious harm.                  That is, a showing

of either actual serious harm or a substantial risk of



                                     6
serious     harm     is     sufficient         to     sustain       the    harm

requirement.        See Helling v. McKinney, 509 U.S. 25,

33-34 (1993) (“a remedy for unsafe conditions need not

await a tragic event,” because “the Eighth Amendment

protects against future harms to inmates,” even when

the harm “might not affect all of those exposed” to the

risk and even when the harm would not manifest itself

immediately).        In     other   words,      plaintiffs          must   show

“that they have been subjected to the harmful policies

and    practices    at    issue,    not   (necessarily)             that   they

have     already     been     harmed      by        these      policies     and

practices.”        Dunn v. Dunn, 219 F. Supp. 3d 1100, 1123

(M.D. Ala. 2016) (Thompson, J.).

       Moreover,    multiple        policies         or     practices      that

combine     to      deprive     a      prisoner           of    a    “single,

identifiable human need,” such as mental-health care,

can support a finding of Eighth Amendment liability.

Gates v. Cook, 376 F.3d 323, 333 (5th Cir. 2004); see

also Hamm v. DeKalb Cnty., 774 F.2d 1567, 1575–76 (11th




                                     7
Cir.        1985)    (recognizing            ‘totality     of     conditions’

approach in prison-conditions cases).

       For the following reasons, the court finds, by a

preponderance        of    the     evidence,        that    defendants      are

conducting           inadequate               periodic          mental-health

evaluations of prisoners in segregation, and that this

inadequacy           subjects            prisoners         with       serious

mental-health needs to a substantial risk of serious

harm.




              1. Psychological Harms of Segregation

       In    order   to    understand         the   harm    of    failing   to

provide adequate evaluations of the mental health of

prisoners in segregation, it is necessary to understand

the     substantial         risk     of       psychological        harm     and

decompensation            posed     by        extended      placement        in

segregation.         Therefore, the court now summarizes its

previous findings on the harms posed by segregation.

       As    mental-health         and       correctional       professionals

have recognized, and as this court previously observed,


                                         8
long-term      isolation      resulting          from        segregation       or

solitary      confinement     has     crippling            consequences       for

mental health.         Dr. Hunter, the medical director for

ADOC’s mental-health contractor, testified that it is

“generally      recognized”      in       the    profession,          including

within ADOC, that “prolonged segregation is deleterious

to    one’s   psyche    and    one’s       mental          health    function.”

Hunter     Trial     Tr.    Vol.      II        at     77:24-78:2.             The

psychological        harm     from        segregation         can      lead     to

symptoms       including       hallucinations,                 chest       pain,

palpitations,       anxiety     attacks,         and       self-harm.          See

Burns Trial Tr. Vol. I at 209; see also Palakovic v.

Wetzel,       854    F.3d     209,        225-26       (3d.         Cir.    2017)

(summarizing the “robust body of legal and scientific

authority      recognizing     the        devastating         mental       health

consequences caused by long-term isolation in solitary

confinement,”        including       “anxiety,             panic,     paranoia,

depression, post-traumatic stress disorder, psychosis,

and    even    a    disintegration          of       the    basic     sense     of

self-identity,”        as   well      as     physical         harm).          “The



                                      9
potentially devastating effects of these conditions are

reflected      in   the    characteristically                  high       numbers   of

suicide       deaths,      and        incidents           of        self-harm       and

self-mutilation         that     occur        in   many       of     these   units.”

Joint Ex. 459, Haney Expert Report (doc. no. 1038-1043)

at     130-31.          Moreover,         the           harmful          effects    of

segregation--even               apart         from        suicide--“can              be

irreversible,” and “can persist beyond the time that

prisoners are housed in isolation and lead to long-term

disability and dysfunction.”                       Id.; see also Davis v.

Ayala,       135   S.   Ct.     2187,     2210       (2015)          (Kennedy,      J.,

concurring) (summarizing case law and historical texts

that    “understood[]           and     questioned”            the       “human    toll

wrought by extended terms of isolation” and observing

that “research still confirms what this Court suggested

over     a    century      ago:       Years        on     end       of    near-total

isolation exact a terrible price.”).

       As experts from both sides testified and the court

found, the conditions in ADOC segregation units are not

just    conducive,        but    especially             so,    to    psychological



                                         10
harm and decompensation.               “ADOC prisoners receive very

little out-of-cell time; they are left idle for almost

all hours of the day with very little property allowed

in the cell; the physical conditions of the segregation

cells are often deplorable; and the design of the cells

often makes it difficult to monitor the well-being of

the prisoners.”       Braggs, 257 F. Supp. 3d at 1238.                       The

segregation cells are in significant disrepair and are

often poorly lit, with little natural light and only

small grated windows, if any.                 See id.     The segregation

units are often filled with the smell of burning paper

and   urine    and   some     are      extremely        dirty    with    what

appears to be dried excrement smeared on the walls and

floors.       Loud   noises   travel          through    the    segregation

units, some of which house between 20 to 50 people on

multiple levels.         See id.             These aspects of ADOC’s

segregation     units,      the     court       found,     result       in     a

heightened risk of decompensation and development of

mental    illness,     and,       as        plaintiffs’    expert       Haney




                                       11
testified, make it more difficult for staff to detect

decompensation.       See id. at 1238-39.

       The    psychological    harms   of    isolation       can    affect

anyone subjected to segregation, including those who

were not previously mentally ill.              As Haney testified,

citing a study by defendants’ consultant, Dr. Jeffrey

Metzner, “Isolation can be harmful to any prisoner,”

threatening         “potentially         adverse       effects            ...

includ[ing]       anxiety,      depression,         anger,       cognitive

disturbances,         perceptual         distortions,            obsessive

thoughts, paranoia, and psychosis.”                 Joint Ex. 459 at

105; see also Burns Trial Tr. Vol. I at 209 (explaining

that    the    physical     symptoms   of    psychological         harm    in

segregation may be experienced even among previously

healthy people); Hunter Trial Tr. Vol. III, 72:24-73:1

(“[A]nyone, if they were in segregation long enough,

would run the risk of deterioration in their mental

health       functioning.”);    Tytell      Trial    Tr.    at    189:9-20

(stating that segregation could trigger psychosis and

cause    delusions     in    previously      healthy       individuals).



                                  12
Further, as plaintiffs' expert Burns explained, it is

impossible to know in advance which prisoners have the

kinds    of        vulnerabilities          that     will     result      in

psychological harm from segregation.                    See Burns Trial

Tr. Vol. I at 209:11-10:2.

      Although the serious psychological harms stemming

from segregation can affect anyone, they are “even more

devastating for those with mental illness.”                        Braggs,

257 F. Supp. 3d at 1237.              Trial testimony revealed that

the   risk    of    decompensation         in     segregation    increases

with both the duration of isolation and the severity of

the prisoner’s mental illness.                    See id. at 1235.        As

the     court       noted,      “a        general     consensus      among

correctional and psychiatric professionals, while not

necessarily        establishing       a    constitutional       floor,   has

developed in the last ten years: placement and duration

of segregation should be strictly limited for mentally

ill   prisoners.”         Id.     at      1237.      For    example,     the

National     Commission      on      Correctional      Health    Care    has

issued a position statement declaring that mentally ill



                                      13
prisoners should not be placed in segregation absent

extenuating        circumstances,           and       even     in      those

circumstances, the stay should be shorter than 30 days.

Multiple          witnesses,         including          ADOC’s         chief

psychologist, agreed that overwhelming research shows

that     prolonged     isolation          has     gravely      detrimental

effects      on   mental   health,     especially       for    those    with

pre-existing mental illness.               Even one of defendants’

experts      opined   that,    based      on    his    experience      as   a

correctional        administrator,         mentally      ill       prisoners

should generally not be placed in segregation; if they

are, it should only occur with the explicit approval

and hands-on involvement of mental-health staff, and

such prisoners should be placed on a fast-track to be

moved into more therapeutic settings.

       The   substantial      risk   of    harm    posed      by    extended

placement in segregation is even more acute for the

subset of prisoners with serious mental-health needs




                                     14
who suffer from ‘serious mental illness.’4                 Indeed, the

American    Correctional       Association       and     the    American

Psychiatric       Association       take     the       position        that

seriously mentally ill people should not be placed in

segregation     unless     absolutely      necessary,     and     if    so,

they   should     only    remain   for     the   shortest       duration

possible    and    no     longer   than    three    to    four    weeks.

American Correctional Association, Restrictive Housing

Performance       Based    Standards,      August      2016;    American

Psychiatric        Association,         Position       Statement         on

Segregation of Prisoners with Mental Illness (2012).

Associate   Commissioner       Naglich      candidly      agreed       with



    4. ‘Serious mental illness’ is a term of art in the
field of psychiatry--distinct from the far broader
Eighth Amendment concept of ‘serious mental-health
needs’--that refers to a certain subset of particularly
disabling conditions. Serious mental illness is defined
by the diagnosis, duration, and severity of the
symptoms. Certain diagnoses, such as schizophrenia and
disorders accompanied by psychosis, are by definition
serious mental illnesses, because they last a lifetime
and are accompanied by debilitating symptoms; others,
such as major depression and anxiety disorder, may be
considered serious mental illnesses depending on the
severity of the individual’s symptoms.



                                   15
plaintiffs’      expert       Burns         that      placing        seriously

mentally ill prisoners in segregation is “categorically

inappropriate,” and that such placement is tantamount

to “denial of minimal medical care.”                       Naglich Testimony

Vol. V at 73.         Given the consensus on the substantial

risk of harm of decompensation for these most severely

mentally ill prisoners, the court concluded that it is

categorically        inappropriate         to   place        prisoners       with

serious     mental          illness        in        segregation        absent

extenuating          circumstances;             in         addition,         when

extenuating     circumstances          exist,        decisions       regarding

the placement of such prisoners should be made with the

involvement and approval of appropriate mental-health

staff,    and   the     prisoners          should      be    moved     out     of

segregation     as    soon    as   possible          and    have    access     to

treatment and monitoring in the meantime.

    Despite the significant risks of harm created by

segregation     and    by    ADOC’s        segregation        facilities       in

particular,     “overwhelming          evidence        makes       clear     that

ADOC does not ensure that those with a heightened risk



                                      16
of serious harm from mental illness are not placed in

segregation       or    that     they       are    not     sent     there    for

dangerously long periods.”              Braggs, 257 F. Supp. 3d at

1240.     ADOC lacks an effective system for evaluating

mental-health risks both when deciding whether to place

prisoners       in     segregation      and        when    determining       the

length of a segregation placement.                    The result is that

prisoners whose mental illness makes them likely to be

harmed by segregation are placed there anyway; indeed,

mentally    ill       prisoners    are       overrepresented          in    ADOC

segregation units.            See id. at 1248.            Tragically, while

the     needs    of     prisoners       with        mental      illness      are

significantly greater in segregation due to the severe

effects of isolation, access to care is “gravely more

limited than in general population, and nonexistent at

some    facilities.”             Id.    at        1242.        Prisoners      in

segregation are not allowed to leave their cells for

mental-health groups providing therapeutic activities;

they    also     have     very    little          access       to   individual

treatment,       due     in    large        part     to    a    shortage      of



                                       17
correctional officers to provide security and escort

for    segregation      prisoners            who    need     mental-health

treatment.     See id. at 1243.

      In sum, this court found that long-term isolation

in segregation can inflict devastating and sometimes

permanent      psychological          harm;        that    the    harms       of

isolation can affect anyone placed in segregation, but

they can be especially severe for those with mental

illness; and that the risk of serious harm is most

acute for prisoners with ‘serious mental illness,’ whom

the court concluded it is categorically inappropriate

to     place      in      segregation              absent        extenuating

circumstances, and even then only with the involvement

of appropriate mental-health staff and for as short a

period as possible.        It is also important to understand

that these findings were made against the backdrop of

the   additional       finding        that    the     risk   of        harm   is

especially     heightened        by     the    conditions         in     ADOC's

segregation units in particular.




                                      18
           2.    Previous Findings on Mental-Health
                      Monitoring in Segregation

       While    the    previous      liability      opinion     ultimately

reserved judgment on whether the ADOC's provision of

certain        periodic        mental-health          evaluations          in

segregation        contributed         to     the    Eighth        Amendment

violation      found    at    that    time,    it   noted    “substantial

evidence that [these] evaluations for all prisoners in

segregation are inadequate.”                 Braggs, 257 F. Supp. 3d

at 1249.        Before making additional findings based on

the     parties’       subsequent       briefing,      the      court     now

summarizes       its       prior     findings       regarding       periodic

evaluations      and       ADOC's     mental-health       monitoring       in

segregation more broadly.

       ADOC is required by Administrative Regulation § 625

to conduct periodic mental-health evaluations of all

prisoners in segregation, whether or not they are on

the    caseload,      30    days    after    placement,      and    at   each

90-day interval thereafter.                 See Joint Ex. 127, Admin.

Reg.    § 625    (doc.       no.    1038-150).       In   addition,      the

regulation requires ADOC to “evaluate inmates who are


                                      19
receiving treatment for serious mental illness within

one    working   day   of   the        inmate’s   placement   in    a

segregation cell.”     Id.5   (Notably, the regulation does

not require ADOC to move the prisoner if the evaluation

reveals that continued placement in segregation would

be detrimental to the prisoner’s mental health.                    See

id.)    A separate regulation further requires ADOC to


    5. Defense counsel maintained at oral argument that
§ 625 requires 30-day and subsequent 90-day evaluations
for only inmates receiving treatment for serious mental
illness. However, the plain language of the regulation
requires such an evaluation “[w]henever an inmate is
maintained in a segregation cell for longer than thirty
days,”   and   “[f]ollowing   each    ninety-day    period
thereafter.”   Joint Ex. 127, Admin. Reg. § 625 (doc.
no. 1038-150) (emphasis added).      Indeed, defendants’
own   brief  clearly   states   that   “any   inmate”   in
segregation is to receive such evaluations under the
regulation, cites testimony to that effect from ADOC
psychologist Dr. Scott Holmes, and relies on that
understanding as evidence that ADOC is currently
providing adequate evaluations. See Defs.’ Response in
Opposition to Liability Finding Related to Segregation
Monitoring (doc. no. 1418) at 14.      This understanding
is further evident from ADOC’s provision of such
evaluations--albeit in an inconsistent and cursory
manner--to individuals not identified as having serious
mental illness. Finally, defense counsel could produce
no   evidence   at   oral    argument    supporting    his
then-understanding that § 625 applies to only inmates
with serious mental illness.      Accordingly, the court
concludes that this regulation applies to all inmates
held in segregation.

                                  20
conduct          “regular        administrative             and    disciplinary

segregation        rounds        to   monitor        the    mental    status   of

inmates,         identify        inmates       who    may    be    experiencing

difficulty         in   this       restrictive         environment       and   to

ensure their access to mental health services.”                            Joint

Ex. 126, Admin. Reg. § 624 (doc. no. 1038-149).                            These

‘segregation rounds’ are to be substantially shorter

than the ‘evaluations’ provided by § 625, consisting

primarily of a “brief interview,” and are to occur much

more frequently than evaluations--at least five times

per week on different days, including three times by

ADOC    staff      (one     of    which    is    for       Segregation    Review

Board) and two times by contracted mental-health staff.6

Id.

       As    the   court     explained,          because      of   the   serious

risks       of   psychological        harm      that       extended   isolation


    6.   The  court   previously  misstated   that  the
regulation required segregation rounds occur at least
twice per week.     However, the regulation in fact
required that ADOC staff perform these rounds at least
twice per week, and that contracted mental-health staff
perform rounds an additional two times per week, on
days different from those on which ADOC staff did
rounds.

                                          21
poses to prisoners, “it is ... essential to identify

those who need mental-health treatment in segregation.”

Braggs, 257 F. Supp. 3d at 1249.                      While the previous

opinion declined to fully reach the issue of periodic

mental-health evaluations, it noted evidence that those

evaluations were inadequate and that “such assessments

at ADOC are cursory at best.”                   Id.   In particular, the

court    noted    the    case    of       plaintiff    R.M.W.,    a   female

prisoner who had a segregation mental-health evaluation

conducted the same month that she had twice been sent

to     suicide    watch        and    had       multiple     incidents    of

self-injury prior to the evaluation.                        The evaluation

form,    however,        did    not        mention    her    suicide-watch

placements or self-injury episodes nor did it include a

suicide risk-assessment tool. Instead, it simply had

some    check    marks    and    stated        “inmate     appropriate   for

placement”       and    “segregation           placement    not   impacting

inmate’s mental health.”                   Id. (citing Joint Ex. 404,

March    28,    2014    Review       of    Segregation      Inmates   R.M.W.

(doc. no. 1038-859) at MR017081).



                                          22
       As to the issue of segregation rounds, the court

found that to extent they were occurring, substantial

evidence demonstrated that they were cursory in nature

and ineffective at identifying signs of mental illness

and decompensation.               Id. at 1243-44.             Although these

rounds       are    not    meant      to      replace     psychotherapy       or

periodic evaluations, the court found these rounds “do

not adequately serve even the limited purpose they are

intended       to    serve.”            Id.         Dr.   Hunter      described

segregation         rounds       as   ‘drive-bys,’         which      sometimes

occur even without verbal exchanges between prisoners

and    staff.         Dr.        Tytell,      who    served     as    an   ADOC

psychologist at Donaldson Correctional Facility before

taking his current position, testified that segregation

rounds for over 120 prisoners at Donaldson took between

one-and-a-half        and    two      hours,     including      the    time    to

walk between cell blocks--with the result that no more

than one minute was spent per prisoner on average.                            See

id.     A former counselor at the Bibb facility testified

that    it    would       take    her    35    minutes     to   an     hour    to



                                         23
complete the rounds at all six housing units with 18

double-celled cells, with the result that she spent one

to two minutes per prisoner, including the time to walk

between six housing units.

    The       court    found     that      segregation      rounds,      in

addition to being cursory, do not occur as frequently

as they should and likely did not happen at all at some

facilities.      See id. at 1244.            A lack of documentation

of segregation rounds combined with the acute staffing

shortages     led     defense    expert      Ayers   to   express     doubt

that ADOC was able to conduct segregation rounds as

often    as   required.         The   site    administrator      for    the

Holman    facility      confirmed      Ayers’    belief    by    credibly

testifying      that    insufficient       segregation     rounds      have

been a problem at Holman since 2008 due to staffing

shortages, and that the problem has only worsened since

then.     Id.       According to the site administrator, at

Holman, instead of a separate mental-health segregation

round,    a   counselor    accompanies         the   warden     and   other

security officers during a weekly segregation review



                                      24
board, where the warden and other officials walk from

cell    to    cell    to     review       each    segregation        prisoner’s

status        and      potentially             change       the      prisoner’s

segregation sentence based on her conduct.                           Due to the

correctional staffing shortage, she (the warden?) is

sometimes       able        to     visit       only     one        prisoner    in

segregation per week.

       Moreover, the previous liability opinion found that

monitoring by security staff for signs of self-harm and

suicide       occurred       with     inadequate        frequency       due     to

correctional understaffing.                    “Correctional expert Vail

credibly opined that ADOC lacked enough correctional

staff to conduct monitoring rounds in segregation every

30   minutes--the          level     of    monitoring         in    segregation

units necessary to keep prisoners safe from self-harm

and suicide.”         Id.     Vail saw multiple logs at ADOC that

suggested      that    no        segregation       checks     were    done    for

hours    at    a     time.         Defense       expert     Ayers     similarly

implied      that    monitoring       was        inadequate,       noting     that




                                          25
better monitoring of segregation inmates would address

the high suicide rates within ADOC.

       In        addition            to          significant            levels         of

understaffing, a lack of visibility in ADOC segregation

units contributes to the inadequacy of mental-health

monitoring.              See id. 1243 (“‘Segregation rounds’ ...

are    of   limited           utility          due     to    understaffing            and

visibility          issues.”).            As     plaintiffs’       expert        Haney

testified,          as    a   general          matter,       “it   is    much     more

difficult        for       staff       to      detect        decompensation            of

prisoners while they are housed in segregation: when

prisoners       remain         in    their       cells       around     the     clock,

mental-health staff have a harder time observing the

patient     and          diagnosing         illnesses         effectively,            and

correctional officers and fellow prisoners also lack

sufficient regular contact with the prisoner to notice

the    onset     of       symptoms     of      mental        illness.”          Id.    at

1238-39.       In     addition,        “ADOC         segregation        units    often

lack    visibility            into   cells,          both     because     of     small

windows     on       the      doors,        which      are     often     grated        or



                                            26
difficult to see through, and because of the layout of

the    cells   and      units.”          Id.    These      problems        exist

throughout         ADOC     facilities.              For    example,         the

Easterling facility’s segregation unit has tiny windows

that   do    not    allow    correctional        officers       to    observe

inside      without       being     directly         in    front      of    the

door--which correctional officers often avoid because

of a risk of having bodily fluids or food thrown at

them   through      a     food    slot    on   the    door.         The    court

witnessed firsthand that the Donaldson and St. Clair

facilities have very little visibility into the cells

from the officers’ station due to small windows and dim

lighting.      Bibb’s segregation units “might be the most

egregious in terms of visibility,” having no line of

sight from the central officer station.7                      Id.    Further,

ADOC facilities frequently permit prisoners to cover

their cell door windows with papers, which the court


    7. Haney recommended that Bibb’s segregation units
be closed immediately due to a lack of monitoring,
which rendered the risk of harm too great.          He
explained that in four decades of doing this work, he
has   never  recommended  any   unit   to  be   closed
immediately. See id.

                                     27
found “heightens the risk of suicide” by inhibiting the

ability    of   correctional         and    mental-health       staff    to

observe    prisoners.          The   lack    of   visibility     in    ADOC

segregation     units     therefore          “makes     it     even    more

difficult to provide effective monitoring.”                          Id. at

1244.

    The inadequacy of ADOC’s mental-health monitoring

of prisoners in segregation is further aggravated by a

lack of privacy in segregation units, which discourages

prisoners    from    having      frank      discussions      about    their

mental health with mental-health staff.                      As the court

noted, “most ADOC segregation units are not conducive

to having a cell-front conversation, due to heavy solid

doors and very loud units with dozens of cells in a

single unit. As the court saw during its tours of five

prisons,    none    of   the    units--even       the   ones    at    Bibb,

where only three cells are in a unit--were conducive to

confidential conversations, because of the proximity to

other cells and prisoners.”                 Id. at 1243 n.71.           The

lack of a private setting therefore contributes to the



                                     28
inability of ADOC to detect signs of mental illness and

decompensation among prisoners in segregation, who are

forced to discuss the status of their mental health in

front of other prisoners and correctional staff.

    While the previous opinion declined to reach fully

the adequacy of periodic mental-health evaluations in

segregation, it nevertheless concluded: “the evidence

is clear that ADOC’s segregation practices--inadequate

screening    for   the    impact   of    segregation          on   mental

health, and inadequate treatment and monitoring--pose a

substantial   risk   of    serious      harm       to   prisoners     with

serious mental-health needs.”           Id. at 1245.          Moreover,

the court found, “The dearth of individual encounters

outside the cell, haphazard cell-front encounters, and

inadequate monitoring in ADOC all show that ADOC fails

to provide adequate treatment and monitoring.”                     Id. at

1245.   The    opinion     concluded     more        broadly:      “ADOC’s

segregation   practices     perpetuate         a    vicious     cycle   of

isolation,    inadequate    treatment,         and      decompensation.

The skyrocketing number of suicides within ADOC, the



                               29
majority of which occurred in segregation, reflects the

combined effect of the lack of screening, monitoring,

and treatment in segregation units and the dangerous

conditions in segregation cells.”              Id. at 1245.



      3.    Additional Findings on Periodic Mental-Health
                    Evaluations in Segregation

      Having solicited further briefing from the parties,

the    court      now    makes   additional      findings       regarding

ADOC’s provision of periodic mental-health evaluations

to     prisoners        in   segregation.        The     parties       were

instructed to “point[] to where the relevant evidence

is    in    the   current     record    on    this    issue,”    and    “to

address whether additional evidence, expert testimony,

and    an    evidentiary      hearing    are    needed.”        Phase    2A

Liability Order Re Segregation (doc. no. 1364) at 2.

However, because the parties did not request to submit

additional evidence or conduct a further evidentiary

hearing, the court now makes its findings based on the

evidentiary record as it existed at the time of its

previous      liability      opinion,   and    with    the   benefit     of


                                   30
additional briefing and highlighting of information in

the quite voluminous record.

       Plaintiffs highlighted three categories of evidence

in the record that, in conjunction the above evidence,

demonstrated, by a preponderance of the evidence, that

periodic mental-health evaluations do not occur with

adequate frequency, and that even when they do occur

the evaluations are so cursory as not to be worth the

paper they are written on.                First, plaintiffs point to

medical       records      and   movement        histories     for   three

prisoners who were not on the caseload during extended

periods       in    segregation,    and    who    began   to   engage    in

self-harm while in segregation.               These prisoners either

received           no   periodic     evaluations,         or     received

evaluations         that   uniformly      checked      boxes   indicating

that    the    prisoners     were    stable      and    appropriate     for

placement,         despite   previous      incidents      of   self-harm.

Second, there are the records of three prisoners who

were on the caseload during their time in segregation,

but     who    nevertheless        received       inadequate     periodic



                                    31
evaluations.               Despite       being       identified          as   having

serious mental-health needs, these prisoners received

‘periodic’        mental-health            evaluations             at     irregular

intervals, and far less often than required by ADOC’s

own regulation.             Like the evaluations of those not on

the caseload, and sometimes despite the prisoner having

suffered multiple mental-health crises in segregation,

each of these forms uniformly indicate that placement

in    segregation          is   appropriate       and       not    affecting       the

prisoner’s       mental         health,    and    contain         no     mention    or

analysis    of       the    prior    mental-health            crises.         Third,

plaintiffs point to the psychological autopsies of five

prisoners who committed suicide while in segregation

between April 2014 and February 2016, who were not on

the    mental-health            caseload       and     whose      suicides      were

described       as     “not       anticipated”         by    correctional          and

mental-health staff.                Together, this evidence further

supports    that       periodic          mental-health            evaluations       in

ADOC segregation units likely occur irregularly when

they    occur     at       all,    and    in     any    case       are    likely     a



                                          32
perfunctory exercise that fails to detect and assess

adequately        signs    of    serious          psychological      harm     and

decompensation.

      The record contains the medical records of three

prisoners--R.M.W.,              L.P.,        and     J.D.--who       were      in

segregation for extended periods of time and who were

not on the caseload.              Each of these prisoners engaged

in    self-harm         while     in    segregation,          yet     received

irregular         and      patently          inadequate        mental-health

evaluations from ADOC, if at all.

      The court’s previous liability opinion noted the

case of R.M.W., a transgender female prisoner who spent

36    days   in    segregation         at    the    Fountain       facility    in

early 2014.        See Joint Ex. 181, ADOC0392220-221; Joint

Ex. 404, MR016842, MR016932.                  During this time, she was

not     on    the         caseload:          although        she     presented

mental-health           issues    at        her     intake    screening        at

admission to ADOC custody, ADOC determined at that time

that she did not need treatment and therefore declined

to place her on the caseload.                       Beginning three days



                                        33
after placement in segregation, and over the following

two     weeks,        she    engaged       in     multiple      instances        of

self-mutilation,            including          lacerations      to     her     arm,

shoulder,      and     ankle.        See       Joint   Ex.    404,     MR016897,

MR016980-985,           MR016988-89,             MR01700-01.                 R.M.W.

testified at trial that on another occasion while in

segregation she attempted to hang herself.                           See R.M.W.

Trial    Tr.     at    17:20-25.           She    further     testified        that

placement in segregation makes her depressed, and that,

while she has suffered from mental illness while not in

segregation, she has engaged in self-harm only while in

segregation.          See id. at 13:11-14:5; 17:15-25.

      During     this        stint    in       segregation,      and     despite

multiple    incidents          of    self-harm,        R.M.W.    was     seen    by

mental-health          staff    only       twice:      once     while    in     the

suicide watch cell, and again for a 30-day review.                              See

Joint Ex. 404, MR017066-081.                     The record of the 30-day

review     reflects         that     it    was     quite      cursory.          The

psychological          associate      conducting        the     review       merely

checked    several          boxes    indicating        that   R.M.W.      was    in



                                          34
good     condition;        wrote        “Inmate             appropriate        for

placement”;       and     circled       the       portion       of     the     form

stating, “Segregation placement not impacting inmate’s

mental health.”          Id. at MR017081.              The review does not

mention R.M.W.’s repeated incidents of self-harm while

in segregation, nor contain any progress notes in the

comments section or additional documentation.                             See id.

       L.P. spent over a year in isolation at the Holman

facility    from    July       2013    through        August     2014,       during

which time he went back and forth between segregation

and the crisis cell.            See Joint Ex. 177, ADOC039134-36.

He was not on the caseload during this period, despite

being    placed     on    suicide       watch          five    times       between

December 2013 and June 2014, including for ten days or

more on two separate occasions.                        See Joint Ex. 272,

MR011840; Joint Ex. 177, ADOC039134-36, Joint Ex. 272,

MR012076-78.            L.P.    received          a    30-day        and     90-day

evaluation     in    2013,       but    then          received       no    further

mental-health       evaluations             for       the     following       nine

months, despite ADOC Admin Regulation § 625 requiring



                                       35
an evaluation at each 90-day interval, and despite L.P.

being placed on suicide watch five times during that

period.    See Joint Ex. 272, MR012021-093.                         The two

assessments L.P. received have the same boxes checked

as R.M.W.’s 30-day evaluation, indicating that he was

in good condition, and that segregation placement was

not   impacting   his    mental        health.        The    only   written

comments state that L.P. is “stable,” and neither form

contains   additional      progress          notes    or    documentation.

Id.

      Finally, J.D. spent 10 months in segregation at St.

Clair from June 2013 through March 2014, during which

time he was not on the caseload.                     See Joint Ex. 175,

ADOC038841-44;     Joint        Ex.        244,   MR004759,      MR004914,

MR004918, MR--4922, MR004927, MR004929.                     After several

months in segregation, beginning in September 2013, he

engaged in several incidents of serious self-harm, the

last of which resulted in his hospitalization.                      See id.

at MR004812-13, MR004819, MR004824, MR004854, MR004887.

In    January     2014     he     requested           placement      in   a



                                      36
mental-health unit, but remained in segregation through

March.       See id. at MR004914.              His extensive records

contain no indication that he ever received a periodic

mental-health evaluation while in segregation, despite

the fact that ADOC regulation § 625 would have required

at least four such evaluations: at 30 days, 90 days,

180 days, and 270 days.

      In    sum,     the   evidence         demonstrates       that     these

prisoners, who spent extended periods in segregation,

and   who    were    not   on   the    caseload,       did     not    receive

mental-health evaluations with sufficient frequency or

at all.       Moreover, even when periodic evaluations did

occur they were done in a pro forma way that failed to

detect      significant     signs      of    psychological       harm     and

decompensation,         even    among        prisoners       engaging      in

self-harm      and     experiencing,         or   on     the     brink     of

experiencing, mental-health crises.

      The    evidence      in   the    record     also       includes     the

records of three prisoners on the caseload who spent

extended      periods      in    segregation,          which     similarly



                                      37
indicate     that     even     those       with     identified      serious

mental-health needs do not receive adequate periodic

mental-health evaluations.

     C.J. recently spent several years in segregation.

He   spent   the    entire     period       from    March    2008   through

September     2014--six-and-a-half            years--ycling         between

segregation and suicide watch at St. Clair, Donaldson,

and Holman correctional facilities.                    He also spent a

subsequent    year     and    10     months    in    segregation,        from

January 2015 through November 2016, except for brief

periods in general population in August 2015 and April

2016.    See Pls. Ex. 1258, ADOC0400233-245; Pls. Dem.

Ex. 131.     Under ADOC regulation § 625, he should have

received     approximately           30      periodic       mental-health

evaluations    during        these    two    extended       stints,     which

combined     amount      to        more     than     eight       years     in

segregation.        Yet his medical records contain only one

periodic     evaluation,        which       occurred        on   July     19,

2013--over five years after his initial placement in

segregation    in     March        2008.       See     Joint     Ex.     163,



                                     38
MR007796.          Moreover, despite the fact that C.J. had

been on suicide watch three times in the three months

prior to that evaluation, the evaluation has all the

same       boxes    checked        as       in        L.P.’s     and   R.M.W.’s

evaluations, indicating that he was in good condition,

has    a    checkmark     next        to    “segregation         placement   not

impacting inmate’s mental health,” and in the comments

section merely states, “Stable.”                       There is no notation

of his three recent placements on suicide watch, nor

any    indication        of      his       increased       vulnerability      to

psychological           harm     in        segregation         based   on    his

identified mental illness, nor any attempt to cohere

that       fact    of    those     placements           with     the   positive

assessments in the form (for instance, by indicating

that he had recovered since placement on suicide watch,

or that his treatment or conditions of confinement had

been       modified       to      help          him     better     cope      with

segregation).

       H.C. was held in segregation at the Holman, St.

Clair, and Donaldson facilities from approximately May



                                           39
2011 to May 2014.       See Joint Ex. 173, ADOC038881-885.

Over   this   three-year   period,   he   received     only   three

periodic evaluations, on November 5, 2012, September

2013 (the record does not indicate a specific date),

and    November   5,   2013,   despite    the   fact   that   ADOC

regulation § 625 would have required approximately 13

such evaluations during that period.8           Both assessments



    8.   Given    H.C.’s    multiple   transfers    between
segregation and hospital units, across multiple ADOC
facilities, the exact duration of each stint in
segregation is unclear to the court.        See Joint Ex.
173, ADOC038881-885.        Counsel for the plaintiffs
maintained at oral argument that H.C. was held in
segregation for multiple years during this time, and
defense     counsel      did     not    challenge      this
characterization. In any case it is apparent that H.C.
spent significant (even if not continuous) time in
segregation   during   this    period.     The   court   is
persuaded, in light of its previous findings regarding
the psychological harms of segregation, that even
assuming that H.C. was in and out of segregation, three
mental-health evaluations over the course of three
years are insufficient to determine the appropriateness
of segregation placement and any treatment needs during
this period.     Moreover, insofar as H.C.’s time in
segregation was viewed as “resetting”--for instance,
based upon brief placement in a hospital unit--that
determination likely should have resulted in more
evaluations under ADOC regulation § 625, not fewer.
That is, the regulation would have again required a
30-day evaluation after the segregation time was
“reset,” in addition to an evaluation at 90 days and

                                40
have    boxes   checked       indicating       “Segregation         placement

not impacting inmate’s mental health.”                       Joint Ex. 222

at ADOC0079816, ADOC007971, ADIC007973.

       Finally, K.N. spent time in segregation at Tutwiler

prison from August 5 through November 11, 2015.                           See

Joint Ex. 470, ADOC0400169-70.                 At the time she was on

the     caseload,     having     been      diagnosed         with     bipolar

disorder      and    borderline       personality        disorder,        and

prescribed psychotropic medication.                   See, e.g., id. at

AODC0385165,        ADOC0385172.          As    the   court    has     found,

bipolar disorder by definition constitutes a serious

mental illness, because it “last[s] a lifetime and [is]

accompanied by debilitating symptoms.”                  See Braggs, 257

F. Supp. 3d at 1190 n.11.             During K.N.’s 98-day period

in segregation, when she should have received a 30-day

and 90-day periodic evaluation, there was only one such

evaluation: a “30-day review” conducted on October 19,

2015,    75   days    after    she   was       placed   in    segregation.

Joint Ex. 252, ADOC0385201.                    The evaluation has all


each 90-day period thereafter--rather than simply at
90-day intervals, had the time not been reset.

                                     41
boxes checked indicating she is in good condition, and

the    box     checked    stating    “Segregation         placement         not

impacting inmate’s mental health.”                  Id.       The written

comments state “None,” and do not contain any notation

of    K.N.’s    diagnosed    serious      mental    illness,         nor    any

indication of additional treatment or monitoring that

might be necessary in light of her illness.

      The records of prisoners on the caseload who spent

extended periods in segregation thus confirm that, even

for this population, periodic mental-health evaluations

occur at infrequent and irregular intervals.

      In addition to the medical records of prisoners

both on and off the caseload while in segregation, the

psychological autopsies of several suicides committed

by    prisoners      in    segregation       support,         with     tragic

hindsight,       a   finding   of        inadequacy      as     to     ADOC's

periodic       mental-health        evaluations.              The      record

contains evidence of five such suicides that occurred

between      April   2014    and    February       2016,       which       were

committed       by   prisoners      not     on     the     mental-health



                                    42
caseload: C.P., D.H., J.H., J.J., and T.H.                          Pls. Ex.

1110    at    MHM040806-07      (T.H.),         MHM040814-15         (J.J.),

MHM040816-18 (J.H.0); Pls. Ex. 1215 at MHM 041802-04

(C.P), MHM041808-10 (D.H.).               Each of these suicides was

described in the psychological autopsy report as “not

anticipated” by correctional and mental-health staff.

Such    a    significant     number        of   wholly         unanticipated

suicides     in    ADOC   segregation       units         further    suggests

that    ADOC's     monitoring   mechanisms--including               periodic

mental-health evaluations--are simply failing to detect

prisoners’        decompensation      while     in    segregation,        and

exacting a terrible price.

       Defendants do not dispute any of the plaintiffs’

arguments      regarding     the      existence           or    content     of

periodic      evaluations       conducted            in     a      particular

prisoner’s       case.    Nor   do    defendants           point    to   other

cases in which prisoners either on or off the caseload

received periodic evaluations in accordance with ADOC’s

regulations, or in which such an evaluation caused ADOC

to reconsider placement in segregation or to provide



                                     43
additional       mental-health        treatment.               Instead         they

assert,    without      citation          to        the     records       of    any

particular       prisoners,     that       segregation              rounds      and

periodic evaluations “do in fact occur, but the content

and    conduct    of   them    is   not        to    Plaintiffs’          liking.”

Defs.’    Response     in     Opposition            to    Liability       Finding

Related to Segregation Monitoring (doc. no. 1418) at

10.9

       With regard to the issue of periodic mental-health

evaluations--and        notwithstanding                   defense     counsel’s

representations          to         the         contrary             at        oral

argument--defendants point to ADOC Regulation § 625 and



    9. To the extent defendants attempt to re-litigate
the issue of segregation rounds, which the previous
liability opinion already found to be cursory and
insufficiently frequent, they ignore both the court’s
prior findings and its order for additional briefing.
That order solicited additional input on the “discrete
issue” of whether ADOC is “conducting adequate periodic
mental-health assessments of prisoners in segregation.”
Phase 2A Liability Order Re Segregation (doc. no. 1364)
at 1.   Because the Eighth Amendment liability finding
remained open only as to the issue of periodic
evaluations, the court declines to disturb its previous
findings on the inadequacy of ADOC's segregation
rounds.


                                     44
testimony from Dr. Scott Holmes, the ADOC psychologist

at Tutwiler, to the effect that periodic evaluations

are occurring at that facility as required under the

regulation.         See   Holmes,    Trial      Tr.    at   62:22-64:20.

Holmes’s testimony did not cite his knowledge of any

particular inmate’s case, much less provide supporting

medical     records;      rather,        he    explained       what       was

occurring      at     Tutwiler      by     describing        the    formal

requirements of ADOC regulation § 625.                  Notably, Holmes

also     testified     that   segregation           mental-rounds     were

occurring as written in ADOC regulation, and that he

knew of no prisoners in segregation at Tutwiler who had

decompensated or were at risk of decompensation.                           In

light of its findings that mental-health rounds were

cursory    and      infrequent;     that      extended      placement      in

segregation poses a serious risk of psychological harm

and      decompensation       to     even       previously         healthy

prisoners; that certain prisoners at Tutwiler have been

placed    in   segregation    for    extended         periods;     and,    as

Holmes     acknowledged       during          his     testimony,      that



                                    45
prisoners have attempted suicide while in segregation

at Tutwiler, the court finds that Holmes’s unwaveringly

rosy testimony regarding ADOC’s mental-health care of

prisoners in segregation at Tutwiler, in the absence of

supporting     documentation,           tends    to    undermine      his

credibility.10         Therefore,        given    evidence      to    the

contrary--such    as    the   records      of    K.N.,   the    Tutwiler

prisoner who spent 98 days in segregation, attempted

suicide while there, and did not receive the required

periodic     evaluations      in    compliance        with     the   ADOC


    10. In addition, although this opinion is based on
the record as existed at the time of the 2017 liability
opinion,   the   court    cannot   close   its   eyes   to
overwhelming    and    disturbing    evidence    presented
throughout   the   segregation   remedial   trial   during
February-April 2018, that officials of ADOC and its
mental-health contractor, throughout the command chain,
were consistently unaware of the day-to-day activities
occurring in segregation units--including officials who
were tasked to monitor one specific facility. Namely,
officials presented testimony as to various policies
and practices in segregation units that was wildly
inconsistent with one another, with the representations
of defense counsel, and with documentary evidence as to
what was in fact occurring on the ground.         In this
particular context, testimony from Holmes to the effect
that segregation mental-health monitoring was occurring
exactly as required by regulation, without further
supporting evidence, rings particularly hollow.


                                   46
regulation and the voluminous evidence the court has

heard about how understaffing impacts the ability of

the   mental-health          contractors        to        comply    with   the

regulations--the court declines to infer from the mere

existence of a regulation that evaluations are in fact

occurring    as      prescribed,          or     to       credit     Holmes’s

testimony    in   the     absence     of       any    supporting      medical

records.

      In sum, with regard to prisoners both on and off

the   caseload,     the      court   finds       that      ADOC's    periodic

mental-health evaluations are cursory, perfunctory, and

inadequate    for    identifying          the   serious       psychological

harms and risk of decompensation that may result from

segregation.         This       conclusion           is     based    on    the

evaluations’ uniform indication that segregation is not

affecting    a    prisoner’s         mental      health,       near-uniform

indication that prisoners are in good condition, and

striking    dearth      of   substantive        comments--all         despite

the   serious     and     well-documented             psychological        harm

inflicted by extended periods of isolation, and despite



                                     47
documented (and sometimes severe) mental illness and

incidents of self-harm among the prisoners in question.

In addition, this conclusion is supported by evidence

of     several    wholly       unanticipated               suicides          in     ADOC

custody, as well as the court’s previous findings that

the      ADOC’s        other       practices                 of        segregation

monitoring--namely,           mental-health               rounds      and    security

rounds--are also cursory, infrequent, and inconsistent.

More    fundamentally,        if   the      stated          purpose         of    ADOC’s

periodic evaluations is “[t]o determine if segregation

placement    is       contraindicated            by       ...    [t]he       inmate’s

mental    status       [or]    [t]he     potential              for    significant

deterioration in the inmate’s functioning by continued

placement        in    the     restrictive                environment,”             ADOC

regulation § 625.II.C, it is remarkable that not once

did an evaluation in these cases--nor in any case cited

to the contrary by defendants--determine that placement

in     segregation      was     impacting             a     prisoner’s            mental

health,    much       less    appear        to   result           directly         in   a

prisoner’s transfer out of segregation.                               In sum, the



                                       48
plaintiffs have carried their preponderance-of-evidence

burden    in     demonstrating    that       periodic   mental-health

evaluations        in     ADOC      segregation         units      occur

infrequently and irregularly; are largely perfunctory

in nature; and are inadequate at identifying signs of

psychological harm and decompensation.




       4. Conclusions of Law Regarding Actual Harm and
               Substantial Risk of Serious Harm

       The evidence in the record amply demonstrates that

ADOC's’    failure      to   provide         periodic   mental-health

evaluations       of    prisoners       in     segregation      poses   a

substantial risk of serious harm to plaintiffs.

       As the previous liability opinion found, extended

placement in segregation poses a substantial risk of

serious, potentially permanent psychological harm and

decompensation.         The risk is heightened for prisoners

with    mental    illness.       And,    for    the   population    with

‘serious mental illness,’ that risk is so acute that

the court concluded that placement of such prisoners in



                                   49
segregation      is      categorically                inappropriate          absent

extenuating     circumstances,             and       that    even      under   such

circumstances placement should only be made with the

consultation of mental-health staff and for as short a

period   as    possible.         Because         extended        isolation       may

cause mental illness in previously healthy individuals,

as well as aggravate existing mental illness, ongoing

monitoring      is    necessary        in       order       to   determine      the

appropriateness of a prisoner’s continued placement in

segregation      in      light        of        the     prisoner’s           current

mental-health         needs,    and        to    identify        any    necessary

treatment.      As the court put simply, given the serious

risks of extended isolation, “it is ... essential to

identify      those    who     need    mental-health              treatment       in

segregation.”           Braggs,       257       F.     Supp.     3d     at     1249.

Further,        as       Burns             testified,            mental-health

evaluations--separate           from        mental-health             rounds     and

other monitoring--are important to “catch[] signs of

mental illness at its earliest point to be able to

intervene.”      Burns Trial Tr. Vol. I at 212:9-14.



                                       50
      It must also be noted that factual support for, and

import      of,    these       conclusions          is     magnified       by    the

particular conditions in ADOC's segregation units.

      The    court       has    before       it      evidence       that        three

prisoners on the caseload and three prisoners not on

the caseload at a range of prisons received periodic

evaluations at erratic intervals or not at all, and

that those evaluations they received were perfunctory.

In    addition,      the       record        also        contains    voluminous

evidence      that,        largely      due         to     correctional          and

mental-health            understaffing,             ADOC’s        mental-health

providers         have     repeatedly         failed         to     provide        to

prisoners     in     segregation        the       mental-health        services

required     by    ADOC     regulations,            such    as    mental-health

rounds and security checks, and that those prisoners

receive little in the way of out-of-cell contact with

mental-health        providers.          Moreover,           defendants          have

been unable to point to any medical records reflecting

the   timely       provision       of    the        required        evaluations.

Thus, while the six prisoners’ records might not be



                                        51
enough in a vacuum to find that ADOC is failing to

provide adequate periodic evaluations, in light of the

overwhelming evidence that understaffing has prevented

the mental-health staff from fulfilling a variety of

requirements,        and     the   lack       of   records    showing     that

prisoners     received       adequate         evaluations      in   a   timely

manner, these “[r]epeated examples of delayed or denied

medical care” sufficiently demonstrate that ADOC fails

to provide adequate periodic evaluations on a systemic

basis.    Rogers v. Evans, 792 F.2d 1052, 1059 (11th Cir.

1986) (holding that “[r]epeated examples of delayed or

denied medical care” may reveal systemic deficiencies).

The   lack      of     sufficient            periodic    evaluations        is

demonstrated         by,     among       other      evidence,       multiple

instances     in     which    staff      indicated      that    segregation

placement was not affecting a prisoner’s mental health,

and that continued placement was appropriate, despite

the   fact    that     a     prisoner        had   recently     engaged     in

significant        self-harm       or        suffered   a    mental-health

crisis.      See Gates v. Cook, 376 F.3d 323, 333 (5th Cir.



                                        52
2004)     (holding     that    an   Eighth      Amendment          liability

finding    can    be    supported        by   multiple       policies     or

practices combining to deprive a prisoner of a “single,

identifiable human need”) (citing Wilson v. Seiter, 501

U.S.    294,    304    (1991)).      Indeed,         in    light     of   the

significant number of wholly unanticipated suicides in

ADOC segregation units, by individuals who were not on

the mental-health caseload, defendants’ contention that

“the system works” is astonishing.                  See Defs.’ Response

in     Opposition      to     Liability        Finding       Related       to

Segregation Monitoring (doc. no. 1418) at 8.

       Defendants raise several objections to a finding of

harm, all of which are unavailing.

       First,    defendants     contend        that       ADOC's    written

policies    regarding       segregation       rounds,      including      its

administrative         regulations,           are      constitutionally

sufficient, and that a finding of liability is further

precluded because plaintiffs have not challenged the

sufficiency of these policies.                 This argument misses

the mark because plaintiffs’ challenge is directed at



                                    53
ADOC's actual practices, not the policies, and, as the

record       shows,      mental-health           staff       do     not   in       any

meaningful           way         follow        policy:         compliance           is

inconsistent, superficial, and frequently nonexistent.

       Second,      defendants          argued    that      ADOC    has    already

taken substantial steps to address the risk of suicide

in its facilities, because of which no inmate in ADOC

custody had committed suicide since January 1, 2017.

Defs.’       Response       in    Opposition        to      Liability      Finding

Related to Segregation Monitoring (doc. no. 1418) at

18; see Amended Phase 2A Interim Relief Order Regarding

Suicide           Prevention        Measures           (Doc.        No.      1106).

Therefore, they asserted, there is no current risk of

suicide in ADOC facilities.

       As    an    initial       matter,       since   the     filing     of      that

brief,       the    parties        have     presented        evidence        of     an

increasing number of suicides in segregation.                             However,

the court need not rely on that evidence here.                                     For

even        if    defendants        were       correct       that     they        have

eliminated         the     risk    of     suicide      in    segregation,          the



                                          54
potential             harms      of         insufficient              mental-health

monitoring in segregation are plainly not limited to

increased risk of suicide.                         Rather, as experts from

both          sides     testified,           the      harms           of     extended

segregation--which              are       aggravated       when       placement     and

treatment are not informed by an accurate understanding

of        a         prisoner’s            mental-health            needs--include

“hallucinations,              chest        pain,     palpitations,             anxiety

attacks, and self-harm,” Burns Trial Tr. Vol. I at 209,

as well as psychosis and delusions, see Tytell Trial

Tr. at 189:9-20.              Thus, even if it were true that there

is   no       current     risk    of       suicide        in    ADOC       segregation

units,        the     failure    to       detect    psychological            harm   and

decompensation           among        prisoners      in        segregation       still

could result in serious and potentially permanent harm.

       Third,          defendants            assert            that         plaintiffs

impermissibly           seek     to       expand    the        definition      of   the

plaintiff class by seeking relief on behalf of mentally

healthy         inmates.          They        thus        argue       that     because

plaintiffs           represent        a    class     of    prisoners          “with   a



                                            55
serious mental-health disorder or illness,” a liability

finding      cannot        extend        to         prisoners      without

mental-health      needs      before          entering       segregation.

Similarly, defendants state, “A serious mental health

need does not exist as to any mentally healthy inmate.”

Defs.’    Response    in    Opposition         to    Liability     Finding

Related to Segregation Monitoring (doc. no. 1418) at 3.

These assertions all misunderstand the nature of the

groups subject to ADOC's practices in segregation, as

well as the court’s power to order relief for those

groups.

    In light of ADOC’s systemic under-identification of

individuals    with    mental    illness,           and    the   fact   that

placement in segregation can cause previously healthy

individuals to develop mental illness, there are three

categories    of     prisoners      with       serious      mental-health

needs who are subject to ADOC’s’ care in segregation.

First,    there    are     prisoners          who    are    not    on    the

mental-health caseload and do not have a mental illness

prior to placement in segregation, who develop mental



                                    56
illness requiring treatment because of the conditions

in segregation.         Second, there are prisoners who are

not   on    the   mental-health          caseload   but    who     have

unidentified mental illness requiring treatment prior

to placement in segregation, whose illness may worsen

as a result of placement in segregation. Third, there

are prisoners on the mental-health caseload (that is,

with identified mental illness) prior to placement in

segregation, whose illness also may worsen as a result

of placement in segregation.              In addition, there is a

fourth group of prisoners who are not on the caseload

and   who   do    not    develop        mental   illness   while     in

segregation.        Groups     Two        and    Three--those      with

unidentified mental illness and those who are on the

caseload--both have serious mental-health needs and are

therefore by definition members of the plaintiff class.

Group One--prisoners who enter segregation healthy but

then become mentally ill in segregation--pass into the

plaintiff class when they become ill.                Group Four do

not have serious mental-health needs, and at no point



                                   57
develop such needs despite placement in segregation.

To the extent that defendants argue that Group Four

exists and is not part of the plaintiff class, the

court agrees.

     Supreme Court precedent makes clear that the court

is   permitted    under    the    Prison    Litigation      Reform    Act

(PLRA)   to    order     relief    even    for     currently     healthy

prisoners.     In Brown v. Plata, 563 U.S. 493 (2011), a

case challenging the adequacy of medical care provided

to   prisoners,    the    Court    affirmed      a   prisoner-release

order that covered both unhealthy and healthy inmates.

As the Court explained, “Even prisoners with no present

physical or mental illness may become afflicted, and

all prisoners ... are at risk so long as the State

continues to provide inadequate care.” 563 U.S. at 531.

Because of the fluid nature of the composition of the

plaintiff     class,     “[r]elief      targeted     only   at   present

members of the plaintiff classes may therefore fail to

adequately     protect      future      class    members     who     will

develop serious physical or mental illness.”                     Id. at



                                   58
532.    Similarly here, the court would not be precluded

from ordering relief regarding mental-health monitoring

of   prisoners       who    do    not     have       current    mental-health

needs who, as the Court noted in Plata, are “in no

sense ... remote bystanders in [the State’s] medical

care    system.      They    are    that       system’s        next   potential

victims.”      Id.

       Moreover, defendants fail to perceive the way in

which    the    inadequacy          of        their     monitoring         results

precisely in the inability to detect which prisoners

have    serious      mental-health            needs     and    are    therefore

members of the plaintiff class.                       Because prisoners in

Groups One and Two either develop serious mental-health

needs while in segregation or previously had such needs

but were unidentified, the only way to discern between

these    prisoners          and    those        in     Group     Four      is    by

conducting     adequate          mental-health         evaluations         of   all

prisoners in segregation.                Such relief goes “no further

than    necessary     to     correct      the        violation,”      18    U.S.C.

§ 3626(a)(1)(A), despite providing incidental relief to



                                         59
those who are not in the plaintiff class.                        See Plata,

563 U.S. at 531.

       Defendants’ argument that prisoners without serious

mental-health needs are not in the plaintiff class is,

therefore, simply beside the point: today’s liability

finding extends to prisoners who enter segregation with

unidentified       serious        mental-health        needs       and     who

develop such needs in segregation at the point those

needs    develop.         To    provide     relief    to    these    groups

within the plaintiff class, ADOC must provide adequate

evaluations to all prisoners.

       Fourth,    defendants      argue     that     the    risk    of   harm

posed     by     inadequate        mental-health           monitoring       in

segregation      is     too    amorphous,    obscure,       or    remote    to

support a finding of liability.                    They emphasize that

the holding in Helling v. McKinney, 509 U.S. 25, 33-34

(1993), was limited to those risks that are “sure or

very    likely     to    cause    serious     illness       and    needless

suffering” and that result in “sufficiently imminent

damages.”        Defs.’ Response in Opposition to Liability



                                    60
Finding    Related          to    Segregation          Monitoring      (doc.       no.

1418)    at     21    (citing         Helling,         509    U.S.    at    33-34).

Moreover, defendants cite dicta from a Supreme Court

case    about      access        to   prison       libraries,        stating      that

courts    should       not       allow      “a     healthy     inmate       who    had

suffered no deprivation of needed medical treatment ...

to   claim      violation          of      his    constitutional           right   to

medical    care,       simply         on    the    ground     that    the    prison

medical    facilities            were      inadequate        ....”         Lewis    v.

Casey, 518 U.S. 343 (1996).

       As the court previously observed in response to the

above passage from Casey, “this pronouncement has no

bearing       on     this        case.           The   plaintiffs       here       are

prisoners with serious mental illnesses, not healthy

prisoners.”          Dunn v. Dunn, 219 F. Supp. 3d 1100, 1123

(M.D. Ala. 2016).            Again, defendants confuse the groups

of   prisoners        at     issue.          Today’s         liability      opinion

extends to prisoners who enter segregation with mental

illness (whether previously identified or not), and who

develop       mental       illness         while       in    segregation.          In



                                            61
addition,    as        the    Supreme       Court       approved      in    Plata,

relief here--providing adequate periodic mental-health

evaluations        to         those        in      in      segregation--will

necessarily       also       extend    to       healthy       prisoners.         The

Casey dicta thus has no bearing here.

    More     fundamentally,           however,          the    risk    posed      by

ADOC's      inadequate              provision           of        mental-health

evaluations, in conjunction with other inadequate forms

of monitoring, is by no means obscure or amorphous.                                To

the contrary, as the court has explained, the severe

and potentially permanent harm regularly inflicted by

extended segregation is well documented, and monitoring

prisoners    in    segregation             for    signs      of   psychological

harm and decompensation is essential in order to avoid

exposing    prisoners         to    risk     of    further        harm,    and     to

provide    any    necessary         treatment.            Experts     from       both

sides     testified          that     this       risk     extends         even     to

previously       healthy      individuals,          but      is   significantly

heightened for those with existing mental illness, and

especially       for    those       with    ‘serious         mental   illness.’



                                       62
Indeed, contrary to defendants’ assertion, one need not

stretch far to compare the pathogenic agent at issue in

Helling to ADOC's exposure of prisoners with serious

mental-health        needs   to    extended       segregation     without

adequate monitoring.11



                     C. Deliberate Indifference

       The previous liability opinion noted overwhelming

evidence that defendants were aware of the harm and

risk    of   harm    produced     by     ADOC’s   failure    to   monitor

adequately      the       mental        health     of     prisoners      in

segregation,        and   that    they      disregarded   that    harm   or

failed to act reasonably to alleviate it.                   See Braggs,


    11. Defendants further argue that “No evidence
exists in the record that a mentally healthy inmate
entered segregation at an ADOC facility and developed a
mental illness as a direct result of inadequate
monitoring.”     Defs.’   Response  in   Opposition  to
Liability Finding Related to Segregation Monitoring
(doc. no. 1418) at 3. However, under Helling, evidence
of such a particular case is unnecessary given
overwhelming and uncontradicted testimony from both
experts on both sides that even mentally healthy
individuals face a significant risk of psychological
harm from extended segregation, and that adequate
monitoring is necessary in order to identify signs of
psychological harm and decompensation.

                                       63
257 F. Supp. 3d at 1252-55; see also Thomas v. Bryant,

614 F.3d 1288, 1312 (11th Cir. 2010) (describing Eighth

Amendment        deliberate    indifference          standard).         In

addition    to    those   findings,        the   existence   of    ADOC’s

regulations        providing    for        segregation    rounds       and

periodic evaluations, in order to detect signs of harm

and decompensation, show that ADOC is well aware that

placement in segregation poses a substantial risk of

serious harm, and that regular monitoring is necessary

in order to mitigate that risk and reevaluate continued

placement.         Accordingly,       the    court     concludes     that

defendants were deliberately indifferent with regard to

their failure to provide adequate periodic evaluations

of mental health to prisoners in segregation.



                            III. CONCLUSION

    For the above reasons, the court finds that ADOC’s

failure     to    provide     adequate      periodic     mental-health

assessments       of   prisoners      in    segregation      creates     a

substantial risk of serious harm for those prisoners,



                                   64
and that this failure has contributed to the Eighth

Amendment   violation          discussed       in     the    main      liability

opinion.

     Despite having reached this conclusion, the court

is   uncertain    in     light       of    recent     developments,         which

include what appears to be a crisis of suicides in the

ADOC,   whether        an     additional        remedy           is    warranted.

Accordingly, before the court sets this opinion down

for a relief hearing, the parties will be given an

opportunity to address this issue.



                                      ***



     Accordingly,        it     is        ORDERED     that,       by    noon     on

February    18,        2019,     counsel            for     plaintiffs          and

defendants,      after      conferring         with       each    other    in    an

attempt to reach agreement, are to file a joint report

of suggestions of how proceed as to relief in light of

the above opinion.            The court recognizes that February




                                          65
18 is a holiday, but there now appears to be an urgency

regarding the resolution of the issue of segregation.

    DONE, this the 11th day of February, 2019.

                            /s/ Myron H. Thompson
                         UNITED STATES DISTRICT JUDGE




                          66
